By the Court.

In this case the order committing for contempt had a double aspect: First, it was in the nature of a remedy to the party to enforce payment of the alimony; second, it was also punitive, or merely in punishment of the offence of contempt. In the first aspect it was only for the private benefit of the party; in the second, only to assert and vindicate the authority of the court, and so far its purpose was public. So far as it was private or remedial, — that is, so far as it required payment of money to the other party, — its force and life fell with the entry of judgment of dismissal; but, so far as it imposed a fine, the entry of judgment did not affect it. It follows that the petitioner is not entitled to a discharge until he has paid the *5fine. On payment of that, the remainder of the order being no longer in force, of course he will be entitled to a discharge. Let the petitioner be remanded.